DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	The claims 1-20 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  the term “it”, line 7 of claim 1, line 8 of claims 8 and 15, should be clarified removing indefiniteness .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim comprises only “at least one application” which can be interpreted as software only without any corresponding hardware.  As such, the claims as a whole is directed to Software Per Se without any features narrowing the claims to one of the four categories of patent eligible subject matter. The claims are therefore directed to non-statutory subject matter.  Claim 8 recite “at least one application executable by a processor”, however the processor is not positively cited as an element being claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over unpatentable over Ondet et al. (US Pub No 2005/0097327) in view of Counterman et al (US Pub No 2012/0144202).

With respect to claim 1, Ondet teaches a method, comprising: 
transmitting, from a computing device, a distribution rule that requires a key application as a prerequisite to accessing a resource (e.g., transferring content with access control data indicating conditions for the reproduction and copying of the content ¶ 0028 and requiring encrypting/decryption of any communications between the network device ND and the applications device AD and existence of a smart card storing a key KCP ¶ 0044 with the application AD and network device ND being coupled but separate devices ¶ 0028), wherein the distribution rule further requires the key application to be enabled as hardware associated with a client device (e.g., requiring the use of physical smart cards, teaches a hardware, in order to distribute sensitive data to be used by an applications device AD ¶ 0041 & 0055); 
receiving, on the computing device, a request for access to the resource by the client device (e.g., applications program on the applications device requesting access to the sensitive data ¶ 0056); and 
[in an instance in which it is determined that the client device complies with the distribution rule,] providing, to the client device, authorization to access the resource (e.g., the applications program can confirm the presence of the smart card confirming compliance with the distribution rule ¶ 0057 and the sensitive data is then encrypted using the local key KCP in the smart card 20 and communicated to the applications device AD where the applications program can decrypt the sensitive data using the local key KCP ¶ 0056).
Ondet disclose the claimed subject matter as discussed with regards to authorizing access request but does not explicit disclose the providing authorization is in an instance in which it is determined that the client device complies with the distribution rule, providing, to the client device.  However, Counterman teaches the providing authorization is in an instance in which it is determined that the client device complies with the distribution rule, providing, to the client device (e.g., receiving client secret key comprising key material used for authenticating client application before enabling  and authorizing the client application access to data stored at the protected resources ¶ 0034-0036).  Therefore, based on Ondet in view of Counterman, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teaching of Counterman to the system of Ondet in order to authenticate client application credential prior to granting permission to access secure resources (¶ 0010).

With respect to claim 2, Ondet further teaches wherein the request further comprises a key application identifier identifying the key application as hardware (e.g., each smart card is identified with unique keys ¶ 0061-0065 & 0070).

With respect to claim 3, Ondet further teaches  comprising: receiving, on the computing device, an authorization credential comprising a key, a token, a personal identification number, or a certificate provided by the key application (e.g., shared local key KCP ¶ 0057).

With respect to claim 4, Ondet further teaches  wherein the request further comprises the authorization credential (e.g., the applications program encrypts a request using the local shared key KCP ¶ 0065-0066).

With respect to claim 5, Counterman further teaches wherein the request further comprises the authorization credential and a user credential that is different from the authorization credential (e.g.,  @ Fig. 4 #415 & ¶ 0033).  The motivation to combine Counterman with Ondet is similar to claim 1 above.

With respect to claim 6, Counterman further teaches wherein the user credential comprises at least one of: a user name or a password (e.g. client ID, device ID, and signature ¶ 0032-0033 & 0038).

With respect to claim 7, Ondet further teaches transmitting, on the computing device, a request for confirmation that the client device complies with the distribution rule (e.g., mutual authentication indicting compliance with distribution rule ¶ 0040 & 0070).

The limitations of claims 8 and 15 are substantially similar to claim 1 above, and therefore the claim is likewise rejected.

The limitations of claims 9 and 16 are substantially similar to claim 2 above, and therefore the claim is likewise rejected.

The limitations of claims 10 and 17 are substantially similar to claim 3 above, and therefore the claim is likewise rejected.

The limitations of claims 11 and 18 are substantially similar to claim 4 above, and therefore the claim is likewise rejected.

The limitations of claims 12 and 19 are substantially similar to claim 5 above, and therefore the claim is likewise rejected.

The limitations of claims 13 and 20 are substantially similar to claim 6 above, and therefore the claim is likewise rejected.

The limitations of claims 14 are substantially similar to claim 7 above, and therefore the claim is likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU LE/Primary Examiner, Art Unit 2493